Citation Nr: 0528596	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits, in the amount of $1,025.



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from May 1918 to June 1919.  
The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Muskogee, Oklahoma, Regional Office (RO) which determined 
that a waiver of the recovery of an overpayment of improved 
death pension benefits in the amount of $1,025 was not 
warranted.  In April 2004, the veteran testified before the 
undersigned at a Travel Board hearing.  


FINDINGS OF FACT

1.  In October 1991, pension benefits were granted.

2.  The appellant's pension benefits were retroactively 
adjusted to reflect the additional income that she had failed 
to report in 2002.  

3.  The overpayment was not due to the appellant's fraud, 
misrepresentation or bad faith.

4.  Withholding of VA benefits or recovery would nullify the 
objective for which benefits were intended and collection of 
the overpayment would cause undue hardship to the appellant.




CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the appellant and recovery of the overpayment of 
VA improved death pension benefits in the amount of $1,025, 
was against equity and good conscience and, therefore, is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132 (2002).


Background

In October 1991, pension benefits were granted.  The 
appellant was provided a VA Form 21-8767 which informed her 
that she was obligated to provide prompt notice of any change 
in income or net worth, and that a failure to provide such 
would result in the creation of an overpayment that would be 
subject to recovery.

In January 2001, an eligibility verification report (EVR) was 
received from the appellant.  She reported that her only 
income was from Social Security Administration (SSA) 
benefits.  She indicated that she expected no other income in 
2001.  

The appellant was employed in 2002.  In July 2003, the 
appellant reported that she had been employed, but that she 
was told that her income would not affect her VA benefits.  
She related that a recovery of the overpayment would result 
in hardship to her.  

In an August 2003 decision, the Committee determined that the 
appellant had not engaged in fraud, misrepresentation, or bad 
faith in the creation of the overpayment, but a recovery of 
the debt would not be against equity and good conscience.  
The appellant appealed that decision.  

In September 2003, a statement was received from the 
appellant's employer who indicated that the appellant was 
employed in 2002.  The employer stated that they were led to 
believe that the appellant's VA benefits would not be 
affected by her wage income by an employee of the Department 
of Human Services.  

In April 2004, the appellant testified at a Travel Board 
hearing.  She testified that the welfare department told her 
that her checks would not be cut if she worked.  She thought 
that the welfare department and VA were all connected so that 
she had the accurate information.  The appellant reported 
that she was collecting SSA benefits of $486 per month.  She 
was also working, but her job was ending in June 2004.  She 
related that she earned about $80-$100 per week, and noted 
that her expenses consisted of rent of $200 per month, about 
$115 in utilities per month, $50 per week in groceries, and 
$70 per month for car insurance.  She also indicated that she 
paid $217 per month for a car, but that the car would be paid 
off at the end of the year.  She indicated that her expenses 
exceeded her income.  She testified that it would be a 
hardship for her to repay the debt and that she was 
misinformed.  


Analysis

As noted, the Committee determined that there was no fraud, 
misrepresentation, or bad faith on the appellant's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees.

In cases where there is no fraud, misrepresentation, or bad 
faith on the appellant's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant was 
at fault in this case.  The appellant did not fully report 
her income or the changes thereto.  The Board duly notes that 
she believed that all the agencies were connected, but she 
had been told to specifically notify VA.  Although she felt 
misled, she received no misinformation from VA.  VA provided 
proper notification.  

The Board notes that the appellant received benefits to which 
she was not entitled to receive, and as such, she was 
unjustly enriched.  There is no indication that the 
appellant's reliance on VA benefits resulted in 
relinquishment of another valuable right. 

Thus, the aforementioned elements of equity and good 
conscience are not in the appellant's favor.  However, the 
remaining elements are in the appellant's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, the withholding of any of the 
appellant's pension benefits defeats the purpose of the 
pension program which is to assist claimants in need of 
financial assistance due to disability.  The appellant does 
not have any appreciable assets and her income is exceeded by 
her debts.

The Board has also considered whether the appellant will 
suffer undue financial hardship if and when forced to repay 
the debt at issue.  As noted above, the appellant's income is 
severely limited.  She cannot effectively make ends meet.  
She cannot pay for her basic necessities.  

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended and financial 
hardship that would be caused by recoupment of the debt 
outweigh the elements which are not in the appellant's favor 
in this particular case.  

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery was against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.




ORDER

Waiver of recovery of an overpayment in the amount of $1,025 
of the veteran's improved pension benefits is granted.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


